Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-8 are pending in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 8 requires ZnO to be ‘used as a raw material of the insulating material’.  Claims 3 and 6, from which claims 5 and 8 depends, contains a step of weighing either M1 or M1A and M1B as raw materials of an insulating material, and a subsequent step of forming a first mixture by mixing M1 or M1A and M1B and further steps involving this first mixture.  It is unclear from the claim language as to whether ZnO should be involved in this mixing step with M1 / M1A and M1B, as the mixing step doesn’t contain the ‘insulating material’ language ZnO is associated with in claims 5 and 8.  

Allowable Subject Matter
Claims 1-4 and 6-7 are allowed.
While prior art exists disclosing knowledge in the art of forming targets with the composition of the instantly required claims (see example Yamazaki 20140241978 - InGaZnO) and knowledge in the art of performing a repeated ‘measure, mix, press/bake/sinter, pulverize, mix, press/bake/sinter’ process for forming a target from the requisite raw material powders (see Yamazaki, figure 3, and Yamazaki 8894825, figure 1), none of the prior art teaches nor suggests a process of forming a target in which  separate conductive and insulating mixture of the requisite compositions are separately mixed, molded and pressed, and subsequently pulverized mixed together into a third mixture and molded/pressed and either not baked or baked at a temperature where combination does not occur.

Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794